DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 15 have been considered but are moot because the arguments do not apply in view of newly found reference Karam being used in the current rejection.  See the new rejection below.
Furthermore, regarding Applicant’s arguments with respect to claim 2, see the new rejection made below in view of Yu.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0009605 to Ortiz (“Ortiz”) in view of US PG Pub 2015/0202529 to Paradise (“Paradise”) and US PG Pub 2014/0215512 to Maruyama (“Maruyama”), and further in view of US PG Pub 2014/0115621 to Karam (“Karam”).
Regarding claim 1, “A method” reads on the Multiple visual perspectives in video of private and public activities including those in public areas such as entertainment venues captured by cameras located near the activities can be transmitted over data networks to a server where video-related data is processed and recorded for selective display by authorized, remote video display devices (e.g., HDTV, set-top boxes, computers, handheld devices) in wired/wireless communication with the server (abstract) disclosed by Ortiz and represented in Fig. 1.
As to “comprising: transmitting, over a network, a first live video stream and a second live video stream, to a plurality of viewing devices” Ortiz discloses (¶0040, ¶0042, ¶0043, ¶0050, abstract) that the various users of the handheld devices with video cameras are located throughout the venue, where these users capture live video from different sections and provide to the server over data network which provides it to remote display devices for display as represented in Figs. 1 and 2.
As to “determining that the first live video stream and the replay are relating to an event” Ortiz discloses (¶0048, ¶0052) that the activity organization module at the server organizes video captured by different users at the venue using cameras, where the videos of various perspectives of the activity are provided to the server, wherein the video is automatically organized by the server based on identifying data including activity time/place/location (same event); (¶0054) one of the video captured from different visual perspectives of an activity is replayed on the remote display device.
As to “providing a multi-perspective interface, over the network, to at least one of the plurality of viewing devices, the multi-perspective interface including the first live video stream and the replay” Ortiz discloses (¶0028, ¶0070) that the remote display device is provided with split screen views where multiple visual perspectives of the same activity are simultaneously played and replayed in synchronicity as represented in Fig. 9.
Ortiz meets all the limitations of the claim except “receiving information about…feedback signals with the second live video stream from the plurality of viewing devices.”  However, Paradise discloses (¶0021, ¶0028) that the system receives users’ activity video signal from a plurality of clients as represented in Fig. 2B.
As to “identifying at least one portion of the second live video stream based on the...feedback signal” Paradise discloses (¶0021, ¶0028, claim 2) that the system detects user-activity events of interest within the video signal where the segments of video signals correlate in time to the events of interest as represented in Fig. 2B.
As to “generating, based on the identification of the at least one portion of the second live video stream, a replay from the second live video stream, the replay being a segment of the second live video stream” Paradise discloses (¶0005, ¶0028) that the system automatically creates a new video by generating a highlights video that includes video showing user-activity in time as represented in Fig. 2B.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz’s system by receiving users’ engagements in the video and creating a replay/highlight using engagements as taught by Paradise in order to allow users to participate a given video content and to watch the content unfold (¶0003).
Combination of Ortiz and Paradise meets all the limitations of the claim except “receiving information about text-based comments…with the second live video stream from the plurality of viewing devices, wherein, for each…feedback signal, the information includes a time of a user gesture that is correlated with a frame of the second live video stream and a user identifier corresponding to the user gesture.”  However, Maruyama discloses (¶0133) that the user provides comment associated with a specified time or a specified frame number of the video, where (¶0134) each comment provided by the users is received/stored in association with an image to which the comment is provided along with a user ID of the user and a time point of the comment in the video.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz and Paradise’s systems by receiving information about engagements including a time of a user gesture and a user identifier corresponding to the user gesture as taught by Maruyama in order to generate a video content in which a user engagement is superimposed with an increased visibility (¶0024) along with affecting the display priority of an engagement with the user ID specified in advance by the user (¶0219).
Combination of Ortiz, Paradise, and Maruyama meets all the limitations of the claim except “receiving information about…gesture-based feedback signals with the second live video stream from the plurality of viewing devices, wherein, for each gesture-based feedback signal, the information includes a time of a user gesture that is correlated with a frame of the second live video stream and a user identifier corresponding to the user gesture.” However, Karam discloses (¶0026) that the user provided vote (gesture-based feedback signal) is stored in the database as a vote value associated with a single frame, where (¶0036, ¶0037) the votes are submitted by selecting a favorable/thumbs-up icon or unfavorable/thumbs-down icon and the vote value is then associated with a time the vote is input corresponding to the position of the marker on the timeline as represented in Figs. 3A and 3B (elements 315, 320-322); (¶0024, ¶0025, ¶0045) the information about the votes received is stored in the database along with the user ID. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, and Maruyama’s systems by receiving information about engagements including a time of a user gesture and a user identifier corresponding to the user gesture as taught by Karam in order to navigate videos to find the most popular segments of a video by providing user rating of videos to complement video with useful information (¶0004).

Regarding claim 9, see rejection similar to claim 1.

Regarding claim 15, see rejection similar to claim 1.

Claims 2, 10, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise, Maruyama and Karam as applied to claim 1 above, and further in view of US Patent 10,545,640 to Yu (“Yu”).
Regarding claim 2, combination of Ortiz, Paradise, Maruyama, and Karam meets all the limitations of the claim except “The method of claim 1, further comprising: generating the replay in response to the at least one portion of the second live video stream having a number of gesture-based feedback signals equal to or above a threshold level.”  However, Yu discloses (2:48-53) that the system is described in the context of e-books, however it is applicable in any form of electronic content including audio/video content; (19:51-20:17) user-generated content is analyzed to determine the excerpt, aggregate user data is analyzed to identify popular quotes, citations, etc. from the e-book to select as the excerpt, and/or user consumption data may be analyzed to select as the excerpt a portion of the e-book receiving a threshold number of comments.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, Maruyama, and Karam’s systems by creating the replay/excerpt having user comments receiving the threshold level as taught by Yu in order to display important points of the event in lesser time.

Regarding claim 10, see rejection similar to claim 2.

Regarding claim 19, see rejection similar to claim 2.

Regarding claim 24, combination of Ortiz, Paradise, Maruyama, and Karam meets all the limitations of the claim except “The method of claim 1, wherein identifying the at least one portion of the second live video stream includes identifying, using a machine learning (ML) model, the at least one portion of the second live video stream based on a plurality of signals, the plurality of signals including a signal that represents an increase in a number of gesture-based feedback signals over a period of time.”  However, Yu discloses (2:48-53) that the system is described in the context of e-books, however it is applicable in any form of electronic content including audio/video content; (3:41-4:25) the visual representation of the content is provided to the user where performance metrics relating to user interactions with the visual representations is collected over some period of time;  for each portion of the content included in a visual representation, the performance metrics includes a metric representative of a number of ratings or reviews received that indicate positive or negative user sentiment towards portions of the content; the portions of the e-book chosen for the A/B testing or the like may be initially chosen randomly and later refined over time as performance metrics are gathered.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, Maruyama, and Karam’s systems by identifying portion of the content based on a number of feedback signals received over a period of time as taught by Yu in order to determine whether a particular portion of the content should be selected for inclusion in a content card for the content to engender desired user behavior (4:16-20).	Regarding claim 25, “The method of claim 24, wherein the plurality of signals include a signal representing a broadcaster identity of the second live video stream” Maruyama discloses (¶0163, ¶0164, ¶0168) that the user provided comments includes Video Name and user ID as represented in Fig. 5A and 11B.

Claims 3, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise, Maruyama, and Karam as applied to claims 1, 9, and 15 above, and further in view of US PG Pub 2012/0219271 to Vunic (“Vunic”).
Regarding claim 3, combination of Ortiz, Paradise, Maruyama, and Karam meets all the limitations of the claim except “The method of claim 1, further comprising: computing a score for the first live video stream and the replay using a weighted scoring algorithm configured to apply weights to a plurality of signals; and determining that the replay and the first live video stream relate to the event when the score is above or equal to a threshold level” Vunic discloses (¶0032, ¶0039) that the cameras monitor the video feeds and/or the live-action event, where they monitor for measurements or detections of values that exceed a predetermined threshold; a detected measurement that exceeds a predetermined threshold is assigned a value to the extent the specific event-trigger (measured value) exceeds the predetermined threshold, where this value corresponds to a weight; (¶0024, ¶0032) the weight assigned to each of a plurality of values derived from additional detectors detecting event triggers indicates the degree of relative priority to give to each specific value when determining whether, in the aggregate, the plurality of detected event triggers indicate that an event-segment has occurred.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, Maruyama, and Karam’s systems by determining the replay and the video content relate to the event based on the score as taught by Vunic in order to display important points of the event in lesser time.

Regarding claim 11, see rejection similar to claim 3.

Regarding claim 20, see rejection similar to claim 3.

Claims 4, 6-8, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise, Maruyama, and Karam as applied to claims 1, 9, and 15 above, and further in view of US PG Pub 2012/0320013 to Perez (“Perez”).
Regarding claim 4, combination of Ortiz, Paradise, Maruyama, and Karam meets all the limitations of the claim except “The method of claim 1, further comprising: computing a score for the first live video stream and the replay based on a combination of signals; and determining that the replay and the first lived video stream related to the event when the score is above or equal to a threshold value.”  However, Perez discloses (¶0037) that the capture device includes a clock that receives a remotely generated time signal, to allow the captured media stream to be tagged with time metadata, where the event sharing server determines whether the media stream is generated within a sufficiently close time and location to other received media streams to potentially capture a same event as the other received media streams.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, Maruyama, and Karam’s systems by correlating two streams based on the signals as taught by Perez in order to verify that the video feeds are for the same event before selecting which feeds to present to an audience (¶0001).

Regarding claim 6, “The method of claim 1, further comprising: analyzing video of the first and second live video streams using a video analyzer; and determining that the first and second live video streams relate to the event based on results of the video analyzer” Perez discloses (¶0042) that the content of media streams may be analyzed for similar image and/or audio content, and an event definition generated only if similar content is found in the streams.

Regarding claim 7, “The method of claim 6, further comprising: recognizing, using the video analyzer, at least one of a person or an object in the first live video stream that is also in the replay” Perez discloses (¶0021, ¶0022) that the multiple media streams may be confirmed as capturing a same event by performing object detection to detect common objects captured in each stream.

Regarding claim 8, “The method of claim 1, further comprising: analyzing audio of the first and second live video streams using an audio analyzer; and determining that the first and second live video streams relate to the event based on results of the audio analyzer” Perez discloses (¶0042) that the content of media streams may be analyzed for similar image and/or audio content, and an event definition generated only if similar content is found in the streams.

Regarding claim 12, see rejection similar to claim 4.

Regarding claim 16, see rejection similar to claim 6.

Regarding claim 18, see rejection similar to claim 8.

Claims 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise, Maruyama, and Karam as applied to claims 1, 9, and 15 above, and further in view of US PG Pub 2014/0137144 to Jarvenpaa (“Jarvenpaa”).
Regarding claim 14, combination of Ortiz, Paradise, Maruyama, and Karam meets all the limitations of the claim except “The non-transitory computer readable medium of claim 9, wherein the user gesture includes a tap on a portion of a display screen that displays the second live video stream.”  However, Jarvenpaa discloses (¶0069, ¶0080, ¶0081) that while the user is viewing a live video stream, the audience reactions to the video stream is recorded by displaying options to the audience and selecting/tapping Agree or Disagree buttons as represented in Fig. 6A (elements 632, 634); (¶0046, ¶0095) the viewer interacts with the video where the button can be replaced with a user interface element that is activated using a touchpad input.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, Maruyama, and Karam’s systems by tapping on a portion of the display as the user gesture as taught by Jarvenpaa in order to record reaction by selecting of reaction buttons that the viewer/user can click in real-time while watching the video (¶0046).

Regarding claim 22, see rejection similar to claim 14.

Regarding claim 23, see rejection similar to claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425